DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	1. (Currently Amended) A computer-implemented method for scalable, customized general ledger processing for a financial institution, the method comprising: 
	receiving a request from a client for one or more reports relating to one or more customized charts of accounts (COAs) for a specified time frame, wherein the one or more customized COAs include client-specific data and third party reference data; 
	automatically receiving, via one or more sub-processes running on each node in a Hadoop cluster, source information from a plurality of accounting software systems for one or more global fund services divisions of the financial institution, specialized systems for tracking derivatives, bank loans, private equity and alternative investments, and third- party sources for tracking sources held outside the financial institution, post tax or regulatory adjusting entries, and other memo entries, the source information comprising accounting data including position 
	structuring the source information by partitioning the accounting data at an account and a date level for distributed, parallel processing; 
	distributing the partitioned source information in a statistically even distribution across a plurality of nodes in a distributed computer architecture used for parallel storage and processing; 
	generating debit and credit postings for a balance sheet, the postings comprising per transaction amount postings, per type postings, per GAAP postings, and per lifecycle data, using the reference metadata to define one or more rules for generation of the debit and credit postings, by performing one or more accounting calculations on the statistically evenly distributed source information simultaneously across the plurality of nodes in the distributed computer architecture, the one or more rules comprising a simple mapping of the debit and credit postings from a source account to one or more target accounts when the source information includes one or more debit and credit journals, and a construction of the debit and credit postings from a plurality of transaction parameters identified from the transaction data; 2U.S. Application No.: 16/131,408 Attorney Docket No. 72167.001512 
	simultaneously creating, with the debit and credit postings, a plurality of discrete views for one of the one or more customized COAs, the plurality of discrete views comprising one or more client view and a plurality of separately calculated GAAP views accounting for disparate GAAP periodicity, timing, FIFO/average cost method, and amortization, wherein the separately calculated GAAP views are created by processing a plurality of transactions comprising the transaction data under a plurality of varied GAAP methods, and further including event subtype qualifiers defining a purpose behind one or more fields and security IDs; and

	2. (Original) The method of claim 1, wherein the distributed computer architecture comprises a scalable Hadoop database distributed across the plurality of nodes.  
	3. (Original) The method of claim 2, wherein the third party reference data comprises accounting data for at least one of: over the counter (OTC) swaps, bank loans, private equity, hedge funds, and off balance sheet collateral.  
	4. (Original) The method of claim 2, further comprising: 
	automatically identifying exceptions based on the source information;
	suppressing a release of the customized COAs until the exceptions are cleared; and 
	automatically re-running generation of the customized COAs based on the exceptions.  
	5. (Original) The method of claim 2, further comprising the step of adding a new data feed of source information based on the request from the client for the plurality of customized COAs.  
	6. (Original) The method of claim 2, wherein the step of generating debit and credit postings from the source information comprises deriving posting event types and resulting debit and credit rules from instrument data or other reference data.  
	7. (Original) The method of claim 2, wherein the step of providing the customized COAs electronically to the client comprises providing the customized COAs through a client- specific application programming interface (API).  
	8. (Original) The method of claim 2, wherein the step of providing the customized COAs electronically to the client comprises providing the customized COAs through a client- specific web browser interface.  

	10. (Original) The method of claim 2, wherein the specified time frame is defined according to a client-specified calendar.  
	11. (Original) The method of claim 2, wherein the specified time frame comprises real time or near real time.  
	12. (Currently Amended) A computer-implemented system for scalable, customized general ledger processing for a financial institution, the system comprising: 
	a memory; and 
	a processor that is programmed to: 
		receive a request from a client for one or more reports relating to one or more customized charts of accounts (COAs) for a specified time frame, wherein the one or more customized COAs include client-specific data and third party reference data; 
		automatically receive, via one or more sub-processes running on each node in a Hadoop cluster, source information from a plurality of accounting software systems for one or more global fund services divisions of the financial institution, specialized systems for 4U.S. Application No.: 16/131,408 Attorney Docket No. 72167.001512 tracking derivatives, bank loans, private equity and alternative investments, and third- party sources for tracking sources held outside the financial institution, post tax or regulatory adjusting entries, and other memo entries, the source information comprising accounting data including position data and transaction data, as well as reference metadata comprising information defining one or more general ledger events, chart of accounts, posting rules, and mapping data; 
		structure the source information by partitioning the accounting data at an account and a date level for distributed, parallel processing; 

		generate debit and credit postings for a balance sheet, the postings comprising per transaction amount postings, per type postings, per GAAP postings, and per lifecycle data, using the reference metadata to define one or more rules for generation of the debit and credit postings, by performing one or more accounting calculations on the statistically evenly distributed source information simultaneously across the plurality of nodes in the distributed computer architecture, the one or more rules comprising a simple mapping of the debit and credit postings from a source account to one or more target accounts when the source information includes one or more debit and credit journals, and a construction of the debit and credit postings from a plurality of transaction parameters identified from the transaction data; 
		simultaneously create, with the debit and credit postings, a plurality of discrete views for one of the one or more customized COAs, the plurality of discrete views comprising one or more client view and a plurality of separately calculated GAAP views accounting for disparate GAAP periodicity, timing, FIFO/average cost method, and amortization, wherein the separately calculated GAAP views are created by processing a plurality of transactions comprising the transaction data under a plurality of varied GAAP methods, and further including event subtype qualifiers defining a purpose behind one or more fields and security IDs; and 
		provide the client requested one or more reports electronically to the client in accordance with the specified time frame.  
	13. (Original) The system of claim 12, wherein the distributed computer architecture comprises a scalable Hadoop database distributed across the plurality of nodes.  

	15. (Original) The system of claim 13, wherein the processor is further programmed to: 
	automatically identify exceptions based on the source information; 
	suppress a release of the customized COAs until the exceptions are cleared; and 
	automatically re-run generation of the customized COAs based on the exceptions.  
	16. (Original) The system of claim 13, wherein the processor is further programmed to add a new data feed of source information based on the request from the client for the plurality of customized COAs.  
	17. (Original) The system of claim 13, wherein the processor, in generating debit and credit postings from the source information, is further programmed to derive posting event types and resulting debit and credit rules from instrument data or other reference data.  
	18. (Original) The system of claim 13, wherein the processor, in providing the customized COAs electronically to the client, is further programmed to provide the customized COAs through a client-specific application programming interface (API).  
	19. (Original) The system of claim 13, wherein the processor, in providing the customized COAs electronically to the client, is further programmed to provide the customized COAs through a client-specific web browser interface.  
	20. (Original) The system of claim 13, wherein the specified time frame comprises a plurality of intra-day data deliveries.  
	21. (Original) The system of claim 13, wherein the specified time frame is defined according to a client-specified calendar.  

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	Moore et al. (US 20140114817 A1, hereinafter Moore) is the closest prior art of the record; Moore discloses (¶51) the accounting event processing system may generate any of a number of different reports using the stored financial data and activities derived from accounting event data such as accounting reports, GAAP specific reports, (¶53) using the received used defined parameter including account rules applied to GAAP; however does not specifically disclose “simultaneously creating, with the debit and credit postings, a plurality of discrete views for one of the one or more customized COAs, the plurality of discrete views comprising one or more client view and a plurality of separately calculated GAAP views accounting for disparate GAAP periodicity, timing, FIFO/average cost method, and amortization, wherein the separately calculated GAAP views are created by processing a plurality of transactions comprising the transaction data under a plurality of varied GAAP methods, and further including event subtype qualifiers defining a purpose behind one or more fields and security IDs; and”, specifically that the views, client view and a plurality of separately calculated varied GAAP views are generated simultaneously. 
	Therefore, none of the prior art of record, neither singularly nor in combination, teach or show the features present in independent claim(s) 1 and 12. The limitations not disclosed in the prior, in combination with the other limitations clearly claimed in claim(s) 1 and 12, are novel and unobvious.
	Dependent claim(s) 2-11 and 13-22 are allowed for the same reasons stated above.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/VANESSA DELIGI/Patent Examiner, Art Unit 3627     



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627